DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

           A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 01/26/2022 has been entered.
Response to Arguments
3.	Applicant's arguments with respect to the rejections of claims 1-17 have been considered but are moot in view of the new grounds of rejection.  
          
Response to Amendment
Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this section can be found in a prior Office action.

5.	Claims 1, 2, 3, 6, 7-11, and 14-17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Oh et al. (US Publication 2020/0084424, hereinafter Oh) in view of Kim (US Publication 2017/0053448), and further in view of Van Hoof et al. (US Publication 2018/0349708, hereinafter Van Hoof). 
Regarding claim 1, Oh discloses a method of supporting an immersive media service by a media transmission apparatus, the method comprising:
determining a space of interest (SOI) among a plurality of spaces of interest SOIs based on SOI description information (Oh, para’s 0146-0148, fig’s 7a and 7b, each tile among a plurality of tiles or each region among a plurality of tiles regions can be determined based on description of tile or region; tiles and regions seen as “SOIs” can be the same); and
transmitting, to a media reception apparatus, first SOI description information corresponding to the determined SOI, and first immersive media data  corresponding to the determined SOI among immersive media data, when the first SOI description information is different from second SOI description information which is previously transmitted, wherein the first SOI description information includes at least one of spatial range indicator for an object of interest (OOI), a priority indicator for the OOI, or a vector for indication direction of the OOI (Oh, para’s 0149-0158, fig’s 7a and 7b, transmit to reception apparatus tile or region description and portion of the 360-degree video corresponding to the tiles or region; para. 0077-0078, the head orientation information may be information about the position, angle, and movement of the head of the user.  Information about the area that is being viewed by the user in the 360-degree video, i.e. the viewport information, may be calculated based on this information. Gaze analysis may be performed, and therefore it is possible to check the manner in which the user enjoys the 360-degree video, the area of the 360-degree video at which the user gazes, and the amount of time during which the user gazes at the 360-degree video.  The gaze analysis may be performed at the reception side and may be delivered to the transmission side through a feedback channel.  An apparatus, such as a VR display, may extract a viewport area based on the position/orientation of the head of the user, a vertical or horizontal FOV that is supported by the apparatus; each tile or region description transmitted to reception apparatus is different from the previously transmitted tile or region description based on viewer’s respective different gazing direction “corresponding to wherein the first SOI description information is different from second SOI description information which is previously received”).
Oh discloses transmitting the first SOI description but does not explicitly disclose SOI description information includes at least one of spatial range indicator for an object of interest (OOJ), a priority indicator for the OOI, or a vector for indication direction of the OOI.
Kim discloses SOI description information includes at least one of spatial range indicator for an object of interest (OOI), a priority indicator for the OOI, or a vector for indication direction of the OOI (Kim, para. 0067, determine that user's hand is located at a sleeve area in the first and second frame, and the hand is located at a head area in the third frame, and then, the hand is located back at the sleeve area in the fourth frame, then, the controller 140 may determine the hand is located at the sleeve area for more than 3 seconds and may extract the sleeve area as the area of interest; this disclosure indicates identifying an area of interest based on spatial range of the hand “OOI”, and a moving direction of the hand “a vector”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kim’s features into Oh’s invention for effectively managing system resource and network bandwidth by processing a portion of the full immersive video according to user’s viewport. 
Oh-Kim does not explicitly disclose but Van Hoof discloses wherein the first SOI description information includes a priority indicator indicating a priority of each of a plurality of objects of interest (OOIs) in the SOI, and a vector for indication indicating a movement direction of the plurality of OOIs, and wherein the priority of an OOI among the plurality of OOIs is determined based on a dependency on other at least one OOI and a role of the OOI (Van Hoof, para. 0157, discloses a region of interest in which object “driver” and object “car” have respective roles; the spatial relationship as “driver” exited “car” and moving away from “car” indicates a dependency between the objects, and the direction that “driver” moves away from “car” indicates a movement direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Van Hoof’s features into Oh-Kim’s invention for effectively creating a region of interest by identifying properties of and/or relationship between objects in the region.

Regarding claim 2, Oh-Kim-Van Hoof discloses the method of claim 1, further comprising obtaining the first SOI description information (Kim, para. 0067, determine and identify that user's hand is located at a sleeve area in the first and second frame, and the hand is located at a head area in the third frame, and then, the hand is located back at the sleeve area in the fourth frame, then, the controller 140 may determine the hand is located at the sleeve area for more than 3 seconds and may extract the sleeve area as the area of interest; this disclosure indicates obtaining description information of an area of interest including identifying an area of interest based on spatial range of the hand “OOI”, and a moving direction of the hand “a vector”).
The motivation and obviousness arguments are the same as claim 1.

Regarding claim 3, Oh-Kim-Van Hoof discloses the method of claim 1, further comprising:
determining a video quality for transmission of the first SOI description information and the first immersive media data, wherein the transmission of the first SOI description information and the first immersive media data comprises transmitting the first SOI description information and the first immersive media data with the determined video quality (Oh, para. 0153, the data encoder may encode the tiles including the viewport area at higher quality than other tiles; it is obvious that the area of interest description information can also be transmitted at high quality).

Regarding claim 6, Oh-Kim-Van Hoof discloses the method of claim 1, wherein indicating the determined SOI at a predetermined time (Kim, para. 0067, determine and identify that user's hand is located at a sleeve area in the first and second frame, and the hand is located at a head area in the third frame, and then, the hand is located back at the sleeve area in the fourth frame, then, the controller 140 may determine the hand is located at the sleeve area for more than 3 seconds and may extract the sleeve area as the area of interest; this disclosure indicates and a direction indicator of the area that include the user’s hand).
The motivation and obviousness arguments are the same as claim 1.

Regarding claim 7, Oh-Kim-Van Hoof discloses the method of claim 1, wherein the first SOI description information further includes an instantaneous speed indicator indicating an instantaneous speed of the OOI (Kim, para. 0067, determine and identify that user's hand is located at a sleeve area in the first and second frame, and the hand is located at a head area in the third frame, and then, the hand is located back at the sleeve area in the fourth frame, then, the controller 140 may determine the hand is located at the sleeve area for more than 3 seconds and may extract the sleeve area as the area of interest; based on the different locations and the time the hand moves to these locations, instantaneous speed indicator for the hand can be determined).
The motivation and obviousness arguments are the same as claim 1.

Regarding claims 8-10, Oh-Kim-Van Hoof discloses the method of claim 1, wherein when a property of the OOI is changed according to an event occurring to the Van Hoof, para. 0157, discloses an event during which the driver of the car in region of interest 1002 has exited the car and is moving away from the car);
wherein the first SOI description information further includes an indicator indicating dependency between the OOI and other OOI related to the OOI (Van Hoof, para. 0157, discloses a region of interest in which object “driver” has exited object “car” and is moving away from object “car”); and
wherein the first SOI description information further includes an indicator indicating movement between the OOI and other OOI related to the OOI (Van Hoof, para. 0157, discloses a region of interest in which object “driver” has exited object “car” and is moving away from object “car”).
The motivation and obviousness arguments are the same as claim 1.

Regarding claim 11, Oh discloses a method of supporting an immersive media service by a media reception apparatus, the method comprising: 
receiving first space of interest (SOI) description information corresponding to a SOI among a plurality of SOIs and first immersive media data corresponding to the SOI, wherein the first SOI description information is different from second SOI description information which is previously received (Oh, para’s 0149-0158, fig’s 7a and 7b, receive from transmission apparatus tile or region description and portion of the 360-degree video corresponding to the tiles or region; para. 0077-0078, the head orientation information may be information about the position, angle, and movement of the head of the user.  Information about the area that is being viewed by the user in the 360-degree video, i.e. the viewport information, may be calculated based on this information. Gaze analysis may be performed, and therefore it is possible to check the manner in which the user enjoys the 360-degree video, the area of the 360-degree video at which the user gazes, and the amount of time during which the user gazes at the 360-degree video.  The gaze analysis may be performed at the reception side and may be delivered to the transmission side through a feedback channel.  An apparatus, such as a VR display, may extract a viewport area based on the position/orientation of the head of the user, a vertical or horizontal FOV that is supported by the apparatus; each tile or region description transmitted to reception apparatus is different from the previously transmitted tile or region description based on viewer’s respective different gazing direction “corresponding to wherein the first SOI description information is different from second SOI description information which is previously received”); and 
playing immersive media based on the first SOI description information and the first immersive media data, wherein the first SOI description information includes at least one of a spatial range indicator for an object of interest (OOJ), a priority indicator for the OOI, or a vector for indication direction of the OOI. (Oh, para’s 0149-0158, fig’s 7a and 7b, receive from transmission apparatus tile or region description and portion of the 360-degree video corresponding to the tiles or region; tiling may enable the user to enjoy or receive only tiles corresponding to an important part or a predetermined part, such as the viewport that is being viewed by the user, from the transmission side within a limited bandwidth.  The limited bandwidth may be more efficiently utilized through tiling, and calculation load may be reduced because the reception side does not process the entire 360-degree video data at once).
Oh discloses receiving the first SOI description but does not explicitly disclose wherein the first SOI description information includes at least one of a spatial range indicator for an object of interest (OOJ), a priority indicator for the OOI, or a vector for indication direction of the OOI.
Kim discloses wherein the first SOI description information includes at least one of a spatial range indicator for an object of interest (OOJ), a priority indicator for the OOI, or a vector for indication direction of the OOI (Kim, para. 0067, determine that user's hand is located at a sleeve area in the first and second frame, and the hand is located at a head area in the third frame, and then, the hand is located back at the sleeve area in the fourth frame, then, the controller 140 may determine the hand is located at the sleeve area for more than 3 seconds and may extract the sleeve area as the area of interest; this disclosure indicates identifying an area of interest based on spatial range of the hand “OOI”, and a moving direction of the hand “a vector”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kim’s features into Oh’s invention for effectively managing system resource and network bandwidth by processing a portion of the full immersive video according to user’s viewport. 
Oh-Kim does not explicitly disclose but Van Hoof discloses wherein the first SOI description information includes a priority indicator indicating a priority of each of a plurality of objects of interest (OOIs) in the SOI, and a vector for indication indicating a movement direction of the plurality of OOIs, and wherein the priority of an OOI among the plurality of OOIs is determined based on a dependency on other at least one OOI and a Van Hoof, para. 0157, discloses a region of interest in which object “driver” discloses a region of interest in which object “driver” and object “car” have respective roles; the spatial relationship as “driver” exited “car” and moving away from “car” indicates a dependency between the objects, and the direction that “driver” moves away from “car” indicates a movement direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Van Hoof’s features into Oh-Kim’s invention for effectively creating a region of interest by identifying properties of and/or relationship between objects in the region.

Regarding claims 14 and 15, these claims comprise limitations substantially the same as claims 1 and 11; therefore they are rejected by similar rationale.
Oh-Kim-Van Hoof further discloses a transceiver (Oh, fig’s 2 and 3, transceiver unit); and a processor coupled to the transceiver (Oh, para. 0519, processor).
 
Regarding claim 16, Oh-Kim-Van Hoof discloses the method of claim 1, wherein the first immersive media data is represented by a degree of freedom a user moves in a three-dimensional (3D) coordinate system (Oh, para’s 0130-0137, fig. 5, representing immersive video in 3DoF is also well known in the art, see also Topiwala, US Patent 10,650,590, fig. 1c).

Regarding claim 17, Oh-Kim-Van Hoof discloses the method of claim 1, wherein the first immersive media data is represented by a degree of freedom a user moves in a Oh, para’s 0130-0137, representing immersive video in 6DoF is well known in the art, see also Topiwala, US Patent 10,650,590, fig. 1b).

6.	Claims 4, 5, 12 and 13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Oh-Kim-Van Hoof, as applied to claims 1 and 11 above, in view of Pio et al. (US Publication 2017/0084086, hereinafter Pio) or Laurent et al. (US Publication 2018/0182168, hereinafter Laurent). 
Regarding claim 4, Oh-Kim-Van Hoof discloses the method of claim 1 wherein description information of region of interest can be provide based on user’s viewport (see Oh, para. 0077-0078, the head orientation information may be information about the position, angle, and movement of the head of the user.  Information about the area that is being viewed by the user in the 360-degree video, i.e. the viewport information, may be calculated based on this information. Gaze analysis may be performed, and therefore it is possible to check the manner in which the user enjoys the 360-degree video, the area of the 360-degree video at which the user gazes, and the amount of time during which the user gazes at the 360-degree video.  The gaze analysis may be performed at the reception side and may be delivered to the transmission side through a feedback channel.  An apparatus, such as a VR display, may extract a viewport area based on the position/orientation of the head of the user, a vertical or horizontal FOV that is supported by the apparatus; each tile or region description transmitted to reception apparatus is different from the previously transmitted tile or region description based on viewer’s respective different gazing direction). 
indicating a time range to which the first SOI description information is applied.
However the feature wherein viewport viewing time (that corresponds to the first SOI description information) further includes a starting time indicator indicating a time range to which the first SOI description information is applied is disclosed by both Pio and Laurent (see Pio, para’s 0079, 0079, a portion of the spherical video 402 can be mapped onto a face 406 of the cube object 404; para’s 0074-0075, the playback start time and the duration that a viewer watches the video at a viewport or the time the viewer switches to another viewport can be used to predict the viewing direction of users for the spherical video at any given playback time; see also Laurent, Abstract, para. 0004, a timeline is attached to the content and carries information evolving over time about the region(s) of interest and more particularly about a location or object ID, the associated optimal viewpoint(s) and level(s) of interest. On the device, a 3D renderer processes the timeline and provides navigation information to a user using available means).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pio’s features or Laurent’s features with Oh-Kim-Van Hoof’s invention for enhancing user’s playback of immersive video by effectively processing the specific video stream(s) mapped into region/face at according to viewport viewed by user at any playback time. 

Regarding claim 5, Oh-Kim-Van Hoof-Pio/Laurent discloses the method of claim 4, wherein the first SOI description information further includes an indicator indicating a see Pio, para’s 0074-0075, the start time and the duration of user’s viewport can be used to predict to predict the viewing direction of users for the spherical video at any given playback time; see also Laurent, Abstract, para. 0004, a timeline is attached to the content and carries information evolving over time about the region(s) of interest and more particularly about a location or object ID, the associated optimal viewpoint(s) and level(s) of interest. On the device, a 3D renderer processes the timeline and provides navigation information to a user using available means).
The motivation and obviousness arguments are the same as claim 4.

Regarding claims 12 and 13, these claims comprise limitations substantially the same as claims 4 and 5; therefore they are rejected by similar rationale.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645. The examiner can normally be reached 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOI H TRAN/           Primary Examiner, Art Unit 2484